UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33652 FIRST FINANCIAL NORTHWEST, INC. (Exact name of registrant as specified in its charter) Washington 26-0610707 (State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification Number) 201 Wells Avenue South, Renton, Washington 98057 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (425) 255-4400 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of May 4, 2012, 18,805,168 shares of the issuer’s common stock, $0.01 par value per share, were outstanding. 1 FIRST FINANCIAL NORTHWEST, INC. FORM 10-Q TABLE OF CONTENTS PART 1 - FINANCIAL INFORMATION Item 1 - Financial Statements 3 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 44 Item 4 - Controls and Procedures 48 PART II - OTHER INFORMATION 49 Item 1 - Legal Proceedings 49 Item 1A - Risk Factors 49 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3 - Defaults upon Senior Securities 49 Item 4 - Mine Safety Disclosures 49 Item 5 - Other Information 49 Item 6 - Exhibits 49 SIGNATURES 51 2 Item 1. Financial Statements FIRST FINANCIAL NORTHWEST, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Dollars in thousands, except share data) (Unaudited) March 31, December 31, Assets Cash on hand and in banks $ $ Interest-bearing deposits Investments available-for-sale, at fair value Loans receivable, net of allowance of $14,832 and $16,559 Premises and equipment, net Federal Home Loan Bank stock, at cost Accrued interest receivable Federal income tax receivable Other real estate owned ("OREO") Prepaid expenses and other assets Total assets $ $ Liabilities and Stockholders' Equity Interest-bearing deposits $ $ Noninterest-bearing deposits Advances from the Federal Home Loan Bank Advance payments from borrowers for taxes and insurance Accrued interest payable Other liabilities Total liabilities Commitments and contingencies Stockholders' Equity Preferred stock, $0.01 par value; authorized 10,000,000 shares, no shares issued or outstanding - - Common stock, $0.01 par value; authorized 90,000,000 shares; issued and outstanding 18,805,168 shares at March 31, 2012 and December 31, 2011 Additional paid-in capital Retained earnings, substantially restricted Accumulated other comprehensive income, net of tax Unearned Employee Stock Ownership Plan ("ESOP") shares ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 3 FIRST FINANCIAL NORTHWEST, INC. AND SUBSIDIARIES Consolidated Statements of Income (Dollars in thousands, except share data) (Unaudited) Three Months Ended March 31, Interest income Loans, including fees $ $ Investments available-for-sale Interest-bearing deposits 97 76 Total interest income $ $ Interest expense Deposits Federal Home Loan Bank advances Total interest expense $ $ Net interest income Provision for loan losses Net interest income after provision for loan losses $ $ Noninterest income Net gain on sale of investments Other 87 85 Total noninterest income $ $ Noninterest expense Compensation and employee benefits Occupancy and equipment Professional fees Data processing Gain on sale of OREO property, net ) ) OREO market value adjustments OREO related expenses, net Regulatory assessments 97 Insurance and bond premiums Marketing 52 61 Other general and administrative Total noninterest expense $ $ Income before provision for federal income taxes Provision for federal income taxes 48 - Net income $ $ Basic earnings per share $ $ Diluted earnings per share $ $ See accompanying notes to consolidated financial statements. 4 FIRST FINANCIAL NORTHWEST, INC. AND SUBSIDIARIES Consolidated Statements of Comprehensive Income (In thousands) (Unaudited) Three Months Ended March 31, Net Income $ $ Other comprehensive income, before tax: Unrealized holding gains on available-for-sale securities 66 Reclassification adjustment for net gains realized in income ) ) Other comprehensive income (loss), before tax 58 ) Income tax benefit related to items of other comprehensive income - ) Other comprehensive income (loss), net of tax 58 ) Total comprehensive income $ $ See accompanying notes to consolidated financial statements. 5 FIRST FINANCIAL NORTHWEST, INC. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders' Equity (Dollars in thousands, except share data) (Unaudited) Accumulated Other Additional Comprehensive Unearned Total Common Paid-in Retained Income, ESOP Stockholders' Shares Stock Capital Earnings net of tax Shares Equity Balances at December 31, 2011 $ ) $ Comprehensive income: Net income - Change in fair value of investments available-for-sale - 58 - 58 Total comprehensive income Compensation related to stock options and restricted stock awards - Allocation of 28,213 ESOP shares - - ) - - Balances at March 31, 2012 $ ) $ See accompanying notes to consolidated financial statements. 6 FIRST FINANCIAL NORTHWEST, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses OREO market value adjustments Gain on sale of OREO property, net ) ) Depreciation of premises and equipment Net amortization of premiums and discounts on investments ESOP expense Compensation expense related to stock options and restricted stock awards Net realized gain on investments available-for-sale ) ) Deferred federal income taxes - Changes in operating assets and liabilities: Prepaid expenses and other assets 16 16 Accrued interest receivable ) Accrued interest payable 12 16 Other liabilities ) ) Federal income taxes, net 2 ) Net cash provided by operating activities $ $ Cash flows from investing activities: Proceeds from sales of investments Capitalized improvements in OREO - ) Proceeds from sales of OREO properties Principal repayments on investments Purchases of investments ) ) Net decrease in loans receivable Purchases of premises and equipment ) ) Net cash provided by investing activities $ $ Balance, carried forward $ $ 7 FIRST FINANCIAL NORTHWEST, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, Balance, brought forward $ $ Cash flows from financing activities: Net decrease in deposits ) ) Net increase in advance payments from borrowers for taxes and insurance Net cash used by financing activities $ ) $ ) Net increase (decrease) in cash ) Cash and cash equivalents: Beginning of period End of period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Federal income taxes $
